LANGTRY, J.,
specially concurring.
I agree that State v. McMaster, 259 Or 291, 486 P2d 567 (1971), in which the factual situation bore some striking similarities to the facts of this case, seems to require the result in the court’s opinion here. The opinion in McMaster stated that the welfare of the children is the primary consideration in cases such as this. See ORS 419.474; and State v. McMaster, supra, 259 Or at 296. But it also stated that the court thought that the legislature had “* * * a more serious and uncommon detriment [to the child] than that caused by the conduct of parents such as the McMaster s * * *” in mind when it set up the statutory criteria for termination of parental rights. If this assessment of legislative intent is incorrect, it is the legislature’s prerogative to express its intent more clearly.
I do not agree with the reliance placed upon State v. Grady, 231 Or 65, 371 P2d 68 (1962),① wherein the majority assigns as one reason for our decision the interest of the parents in their children evidenced by the fact that they * * have had the determination to contest the termination proceeding * * The motivation for contesting the proceedings by parents whose shocking neglect of their children for several years has been as pronounced as that here is probably *578more attributable to their desire to assuage their feelings;of guilt or improve their image in the eyes of the community than it is to true parental interest in the children.

 We have pointed out other criticism of the Grady oniuion in State ex rel Juv. Dept. v. Archuletta, 12 Or App 596, 506 P2d 540 (1973), and State v. Blum, 1 Or App 409, 414, n 2, 463 P2d 367 (1970).